Title: To Thomas Jefferson from Albert Gallatin, 8 October 1801
From: Gallatin, Albert
To: Jefferson, Thomas


Sir
Treasy. Depart. 8 Oct. 1801
The enclosed letter from Mr Dallas, received this morning, showeth that the Brit. Consul has not agreed to the restoration in the case of the prize vessel “Harmony.” The instructions sent yesterday to the Collector do not, however, seem to require any alteration.
Mr D. seems to have supposed that, had the capture been made before the exchange of ratifications, a restoration might have been claimed under the law of nations, which, in that case, would have protected American property on board an English vessel. It is so difficult to define with precision what was the political relation of the U. States & France from the date of the treaty to that of the exchange, that a decision on that ground would have, perhaps, been inexpedient.
Mr Hancock hinted something of the kind: my answer was that our interference in his favour went no farther than to permit a restoration if all the parties were agreed & the Brit. Consul did not object; but, that if he thought he had a legal claim, we meant not to bar his pursuing it before the courts in such manner as his counsel might advise, nor, on the other hand, to interfere by an exercise of executive authority. He asked whether we considered the French convention as ratified; my answer was in the affirmative.
With great respect
Albert Gallatin
